              Case 1:19-cv-10749-FDS Document 57 Filed 05/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 JAMES ROBINSON,
 on behalf of himself and all others similarly situated,
                                                            Case No. 1:19-CV-10749-FDS
                  Plaintiff,

         v.

 NATIONAL STUDENT CLEARINGHOUSE,

                  Defendant.



                         NOTICE OF WITHDRAWAL OF APPEARANCE
                                     OF BRIAN J. SHEARER
       Please take notice that the undersigned respectfully requests that attorney Brian J.

Shearer be withdrawn as counsel of record for Plaintiff and the class. Mr. Shearer no longer

works at Justice Catalyst Law. Justice Catalyst Law and other counsel of record continue to

represent Plaintiff in the above-referenced matter.


 Dated: May 3, 2021                            By: /s/ Benjamin D. Elga

                                               Benjamin D. Elga
                                               Justice Catalyst Law
                                               123 William Street, 16th Floor
                                               New York, NY 10038
                                               (503) 313-1770
                                               belga@justicecatalyst.org

                                               Counsel for Plaintiff and the Class
         Case 1:19-cv-10749-FDS Document 57 Filed 05/03/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Benjamin D. Elga, hereby certify that, on May 3, 2021, I caused the foregoing

document to be served upon all counsel by e-mail through the ECF system.


                                                           /s/ Benjamin D. Elga
                                                           Benjamin D. Elga
